DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8th, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2098550 to Yoshiwara et al.
Regarding claim 1:  Yoshiwara teaches a method comprising catalyzing a resin mixture comprising the at least one cyclic olefin (Yoshiwara page 3 lines 15-20); more than one microparticulate density modulator (hollow particles; (Yoshiwara page 3 lines 15-20); a functionalized silane (Yoshiwara ¶ [0061]); a peroxide; Yoshiwara ¶ [0072] in the presence of at least one cyclic olefin metathesis catalyst and polymerizing the reaction.  The composition is cured to form the foam.  A separate solvent is not needed, and Yoshiwara teaches that it is sufficient to dissolve the ingredients in the monomer composition (Yoshiwara ¶ [0088]), or it would be obvious to omit solvent to avoid extra chemical expense, and avoid a potentially unnecessary removal step and avoid problems known to occur with solvents such as blister and odor (Yoshiwara ¶ [0101]).  In the absence of a definitive definition in the instant specification, the composition of Yoshiwara has been interpreted as being a syntactic foam as claimed because it is a foam made from the claimed ingredients which contains hollow glass sphere microparticulate density modulators; the applicant considers the resulting product to be a syntactic foam as claimed (see ¶ [0459] in US 2018/0237581, the PGPUB of the instant application).  Yoshiwara has been interpreted to “consist essentially of” the claimed ingredients, because all of the required ingredients are present; although Yoshiwara may contain chain transfer agents, these do not materially affect the basic and novel characteristics (MPEP § 2111.03), because all of the positively recited claimed ingredients are present in the substantially similar process, and applicant does not specifically exclude ingredients such as chain transfer agent or show evidence that their presence materially affects the basic and novel characteristics of the invention.
Yoshiwara differs from the method as claimed in that the silane and peroxide ingredients are combined together as “an adhesion promoter” in the instant invention rather than being added to the resin composition separately as in Yoshiwara.  However, in Yoshiwara, as in the instant invention, all ingredients are present during the polymerization, which appears on its face to make a substantially identical composition.  Changes in sequence of adding ingredients have been held prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to combine ingredients as claimed to eliminate process steps through routine experimentation.  There is a reasonable expectation of success since all of the claimed ingredients are still present prior to the curing step.  Burden shifts to applicant for a showing of nonobviousness pertaining to the claimed difference in combining ingredients without the introduction of new matter into the instant application.
Regarding claims 2-3:  Yoshiwara teaches dicyclopentadiene (¶ [0014]) among many other claimed species.
Regarding claim 4:  Yoshiwara shows the claimed catalyst structure in Formula 1.
Regarding claim 5:  Yoshiwara shows the claimed formula in Formula 2.
Regarding claim 6:  Yoshiwara teaches species such as benzylidenebis (1,3 diisopropyl-4-imidazolin-2-ylidene) ruthenium dichloride (Yoshiwara ¶ [0036]-[0037]) among other claimed species.
Regarding claims 7-9:  Yoshiwara teaches allyltrimethoxysilane (¶ [0057]) among other claimed species.
Regarding claims 10-11:  Yoshiwara teaches dialkyl peroxides such as dicumyl peroxide among other claimed species (Yoshiwara ¶ [0072]).
Regarding claims 12-13:  Yoshiwara teaches hollow glass microspheres (¶ [0049]-[0051]).
Regarding claim 14:  Yoshiwara teaches the method of claim 1 as set forth above.  Yoshiwara teaches a method consisting essentially of: combining at least one cyclic olefin (Yoshiwara page 3 lines 15-20); more than one microparticulate density modulator (hollow particles; (Yoshiwara page 3 lines 15-20); a functionalized silane (Yoshiwara ¶ [0061]); a peroxide; Yoshiwara ¶ [0072]; adding at least one cyclic olefin metathesis catalyst; and polymerizing the reaction.  The composition is cured to form the foam.  A separate solvent is not needed, and Yoshiwara teaches that it is sufficient to dissolve the ingredients in the monomer composition (Yoshiwara ¶ [0088]), or it would be obvious to omit solvent to avoid extra chemical expense, and avoid a potentially unnecessary removal step and avoid problems known to occur with solvents such as blister and odor (Yoshiwara ¶ [0101]).  In the absence of a definitive definition in the instant specification, the composition of Yoshiwara has been interpreted as being a syntactic foam as claimed because it is a foam made from the claimed ingredients which contains hollow glass sphere microparticulate density modulators; the applicant considers the resulting product to be a syntactic foam as claimed (see ¶ [0459] in US 2018/0237581, the PGPUB of the instant application).  
Yoshiwara has been interpreted to “consist essentially of” the claimed process, because all of the required ingredients are present agents and does not require any ingredients or process steps that affect the basic and novel characteristics (MPEP § 2111.03).
Yoshiwara differs from the method as claimed in that the silane and peroxide ingredients are combined together as “an adhesion promoter” in the instant invention rather than being added to the resin composition separately as in Yoshiwara.  However, in Yoshiwara, as in the instant invention, all ingredients are present during the polymerization, which appears on its face to make a substantially identical composition.  Changes in sequence of adding ingredients have been held prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to combine ingredients as claimed to eliminate process steps through routine experimentation.  There is a reasonable expectation of success since all of the claimed ingredients are still present prior to the curing step.  Burden shifts to applicant for a showing of nonobviousness pertaining to the claimed difference in combining ingredients without the introduction of new matter into the instant application.

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 7-10) received May 7th, 2021.
A) Applicants’ arguments with regard to the rejections of claims 1-13 under 35 U.S.C. § 103 as being unpatentable over EP 2098550 to Yoshiwara et al. have been considered but have not been found to be persuasive.
	1) On page 7 it is argued that the invention as amended overcomes Yoshiwara for the reason that the claim language has been amended to “consisting essentially of” which is argued to exclude ingredients such as a chain transfer agent present in Yoshiwara.
Yoshiwara.  The instant specification does not positively recite “chain transfer agent”; therefore arguments that chain transfer agents are what applicant means as an excluded ingredient by the new transitional phasing are not found to be persuasive.
	In the absence of determining the scope of “consisting essentially of”, burden shifts to applicant for a showing of the meaning of this term.  The Office has been interpreted this transitional phrase to be commensurate with “comprising” in the absence of a showing from applicant, in accordance with MPEP § 2111.03 III).  Applicant has not provided evidence that a chain transfer agent materially affects the basic and novel characteristics of the invention.
Potential amendments may be to recite “consisting of” or claiming a property outside the range of Yoshiwara that may be affected by the presence of a chain transfer agent (e.g. molecular weight).  However in the absence of such an amendment, the rejection of record remains.
	2) On page 8 unclaimed features pertaining to polymerization temperature are argued.  In the absence of claiming these unclaimed process steps, these arguments have been given little patentable weight.
	3) The instant specification and evidence does not support applicants’ arguments abridging pages 8-9 that the inclusion of other ingredients in Yoshiwara change the basic and novel characteristics of the invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767